Exhibit 10.3 LOCK-UP AGREEMENT THIS LOCK-UP AGREEMENT (“Agreement”)is made and entered into this 12th day of February, 2009, by and among NXT Nutritionals Holdings, Inc., a Delaware corporation (the “Company”), and the parties listed on Schedule A attached hereto and made a part hereof (collectively, the “Management Shareholders”). Captialized terms used herein without definition shall have the same meanings assigned to such term in the share exchange agreement entered into by and among the Company, NXT Nutritionals, Inc., a Delaware corporation ( “NXT Nutritionals”), and the shareholders of NXT Nutritionals. RECITALS WHEREAS, in connection within a share exchange transction effective as of the date hereof, the Company issued an aggretate of 22,480,000 shares of its common stock, par value $0.001 per share (the “Common Stock”) to the NXT Shareholders, of which 7,826,000 shares of common stock were issued to the Management Shareholders, in exchange for 100% of the equity interest in NXT Nutritionals (the “Share Exchange”); and WHEREAS, in order to induce the Company and the Management Shareholders to enter into the Share Exchange, the Management Shareholders have agreed not to sell or otherwise dispose of any shares of the Common Stock that the Management Shareholders presently own on the date hereof (collectively, the “Lock-Up Shares”). NOW THEREFORE, for consideration received, the sufficiency and receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.Agreement to Retain the Shares. (a)Except for one million (1,000,000) shares held in escrow pursuant to Unit Purchase Agreement dated October 31, 2008 by and among NXT Nutritionals, Healthy Dairy, LLC, NXT LLC, Healthy Brands, LLC and the Unitholders of Healthy Dairy, LLC and NXT, LLC, the Management Shareholders hereby agree not to sell, assign, transfer, or otherwise dispose of any of the Lock-Up Shares during the period beginning on and including the date hereof, which is also the date of the final closing of the Share Exchage, through the date that is eighteen (18) months following the closing date of the Share Exchange (the “Closing Date”) (the “Lock-Up Period”). (b)The Management Shareholders agree and consent to the entry of stop transfer instructions with the Company’s transfer agent for the Company’s Common Stock against transfers of the Lock-Up Shares, if any, by a Management Shareholder in contravention of the restrictions set forth herein. The Management Shareholders understand that their agreement is irrevocable and shall be binding upon their heirs, legal representatives, successors and assigns. 2.Ownership.During the Lock-Up Period, the Management Shareholders shall retain all rights of ownership in the Lock-Up Shares, including, without limitation, voting rights and the right to receive any dividends that may be declared in respect thereof, except as otherwise provided in the Transaction Documents whereby any benefits, rights, title or otherwise shall inure to the Purchasers. 3. Company and Transfer Agent.The Company is hereby authorized and required to disclose the existence of this Agreement to its transfer agent. The Company and its transfer agent are hereby authorized and required to decline to make any transfer of the Common Stock if such transfer would constitute a violation or breach of this Agreement and/or the Securities Purchase Agreement. 4.Representations, Warranties and Covenants of the Company. The Company represents, warrants and covenants to the Management Shareholders that this Agreement (a) has been authorized by all necessary corporate action on the part of the Company and has been duly executed by a duly authorized officer of the Company, and (b) constitutes the legal, valid and binding obligation of the Company.Neither the execution of this Agreement by the Company nor the consummation of the transactions contemplated hereby will result in a breach or violation of the terms of any agreement by which the Company is bound, or of any decree, judgment, order, law or regulation now in effect of any court or other governmental body applicable to the Company. 5.Additional Documents.The Management Shareholders and the Company hereby covenant and agree to execute and deliver any additional documents necessary or desirable, in the reasonable opinion of the Company’s legal counsel to carry out the intent of this Agreement. 6.Notices. All notices, demands, consents, requests, instructions and other communications to be given or delivered or permitted under or by reason of the provisions of this Agreement or in connection with the transactions contemplated hereby shall be in writing and shall be deemed to be delivered and received by the intended recipient as follows: (i) if personally delivered, on the business day of such delivery (as evidenced by the receipt of the personal delivery service), (ii) if mailed certified or registered mail return receipt requested, two (2) business days after being mailed, (iii) if delivered by overnight courier (with all charges having been prepaid), on the business day of such delivery (as evidenced by the receipt of the overnight courier service of recognized standing), or (iv) if delivered by facsimile transmission, on the business day of such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on the next succeeding business day (as evidenced by the printed confirmation of delivery generated by the sending party’s telecopier machine). If any notice, demand, consent, request, instruction or other communication cannot be delivered because of a changed address of which no notice was given (in accordance with this Section 4), or the refusal to accept same, the notice, demand, consent, request, instruction or other communication shall be deemed received on the second business day the notice is sent (as evidenced by a sworn affidavit of the sender). All such notices, demands, consents, requests, instructions and other communications will be sent to the following addresses or facsimile numbers as applicable. If to the Company: NXT
